NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 RONALD D. KEEFE,
                                                                 Civ. No. 19-162
                      Plaintiff,
                                                                 OPINION
 v.

 JON CORZINE, Governor, RONALD
 CHEN, Public Advocate, ZULIMA
 FARBER, Attorney General, GEORGE
 HAYMAN, Acting Commissioner,
 Department of Corrections, SUSAN BASS
 LEVIN, Commissioner, Department of
 Community Affairs, MAJOR GENERAL
 GLENN K. REITH, Department of
 Military and Veterans Affairs, KEVIN
 RYAN, Department of Human Services
 (DHS) Commissioner, ROLANDO
 TORRES, Department of Personnel
 Commissioner, NINA MITCHELL
 WELLS, Secretary of State, ALL
 MEMBERS OF PRESENT SENATE,

                      Defendant.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

       This matter comes before the Court on the Application filed by Plaintiff Ronald D. Keefe

(“Plaintiff”) to proceed in forma pauperis, pursuant to 28 U.S.C. § 1915. (Application, ECF No.

1-3.) For the reasons stated herein, Plaintiff’s Application is granted, but the case is dismissed.

                                         BACKGROUND

       Plaintiff’s Complaint is an exact copy of one filed by Plaintiff in a previous case in this

District. See Keefe v. Corzine, No. 3:06-cv-02843. The present Complaint lists numerous New

Jersey state officials as Defendants, including Former Governor Jon Corzine and several

                                                  1
members of his administration. (Compl. at 3, ECF No. 1-2.) The Complaint generally raises

grievances concerning drug policy. Plaintiff claims a constitutional right to purchase, use, and

sell all controlled dangerous substances (“CDS”), a right that he claims has been violated by

Defendants. (Id. at 4, 6.) Moreover, according to Plaintiff, Defendants have failed to control the

spread of cocaine and other illegal drugs through New Jersey and other states. (Id. at 4–5.)

Plaintiff alleges that Defendants allow illegal drug distribution so that they can collect fines and

penalties from drug users and thereby make money for themselves. (Id. at 5.) The Complaint

calls this a racketeering scheme. (Id.) Plaintiff seeks $350,000,000 in damages, legalization of all

CDS, and release from jail of all people who are in jail for violation of CDS laws. (Id. at 6.)

        When Plaintiff filed the previous case in 2006, the Court sua sponte dismissed the claim

“as it is frivolous, fails to state a claim on which relief may be granted, and seeks monetary relief

against defendants who are immune from such relief.” Keefe v. Corzine, 2007 WL 327172

(D.N.J. Jan. 31, 2007).

        Plaintiff filed the present Complaint on January 4, 2019. (ECF No. 1.) He filed an

Application to proceed in forma pauperis along with the Complaint. (ECF No. 1-3.) As stated in

the Application, Plaintiff’s monthly income is $1,457, and his total monthly expenses are at least

$1,445. (Id. at 1–2, 5.) Plaintiff receives housing assistance under Section 8 of the Housing Act

of 1937, 42 U.S.C. § 1437f, and states that he lives paycheck to paycheck. (Id. at 5.)

                                       LEGAL STANDARD

       In considering an application to proceed in forma pauperis, the court generally conducts a

two-step analysis. See Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). First, the court

determines whether the plaintiff is eligible to proceed under 28 U.S.C. § 1915(a). To satisfy this

initial inquiry, the litigant must file an application that includes an affidavit of indigence stating



                                                   2
the individual’s total income, assets, and inability to pay filing fees. See § 1915(a)(1); Glenn v.

Hayman, 2007 WL 432974, at *7 (D.N.J. Jan. 30, 2007). Second, the court determines whether

the complaint should be dismissed. A complaint may be subject to sua sponte dismissal if the

complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks money

damages from defendants who are immune from such relief. See § 1915(e)(2)(B); Roman, 904

F.2d at 194 n.1. As under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “[t]o survive

dismissal, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per

curiam) (citations omitted).

                                          DISCUSSION

       At the first step of the inquiry, Plaintiff’s financial circumstances are sufficient to grant in

forma pauperis status. At the second step of the inquiry, the Complaint is frivolous and fails to

state a claim. When Plaintiff filed the same complaint in 2006, the Court dismissed it as

frivolous, and the same reasons for the Court’s previous finding applies with equal force today.

Moreover, because this claim was previously brought against the same parties and reached a

final judgment on the merits, the present case is barred by the doctrine of res judicata. See

Montana v. United States, 440 U.S. 147, 153 (1979) (internal citations omitted). The Complaint

is thus dismissed.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s Application to proceed in forma pauperis is granted,

and the case is dismissed. An appropriate Order will follow.



Date: 10/15/2019                                        /s/ Anne E. Thompson
                                                       ANNE E. THOMPSON, U.S.D.J.

                                                  3
